Exhibit 99.1 B.O.S. Better Online Solutions Ltd. 20 Freiman Street Rishon Le Zion 75101 Israel NOTICE OF ANNUAL AND SPECIAL GENERAL MEETING OF SHAREHOLDERS To Be Held on November 7, 2013 To our Shareholders: You are invited to attend an Annual and Special Meeting of Shareholders of B.O.S. Better Online Solutions Ltd. (the “Company”) to be held in Israel at the Company offices, at 20 FreimanStreet,Rishon LeZion, Israelon November 7, 2013 at 16:00 P.M. local time, and thereafter as it may be adjourned from time to time (the “Meeting”) for the following purposes: 1. To re-elect three directors: Messrs. Edouard Cukierman, Luis Gutierrez Roy and Ronen Zavlik to the Company’s Board of Directors (the “Board of Directors”), until the next annual general meeting of shareholders and until their successors have been duly elected and qualified. 2. To approve a compensation policy for the Company's office holders, in accordance with the requirements of the Israeli Companies Law. 3. To approve for the Company’s Chief Executive Officer: (a) the 2013 bonus plan, in accordance with the compensation policy; and (b) the grant of options to purchase 35,000 of the Company’s Ordinary Shares. 4. To approve a change in the timing of the payment to THCap for business development services, as described in the Proxy Statement. Mr. Gutierrez Roy, who is a director of the Company, may be deemed to have shared voting and dispositive power with respect to Ordinary Shares held by THCap. 5. To reappoint Kost, Forer, Gabbay, and Kasierer, a member of Ernst & Young International Ltd., as the Company's Independent Auditors for the year ending December 31, 2013 and for such additional period until the next annual general meeting of shareholders. 6. To review the Auditor's Report and the Company's Consolidated Financial Statements for the fiscal year ended December 31, 2012. 7. To transact such other business as may properly come before the Meeting or any adjournments thereof. The Board of Directors has fixed the close of business on October 1, 2013 as the date for determining the holders of record of Ordinary Shares entitled to notice of and to vote at the Meeting and any adjournments thereof. Proposals 1, 4 and 5 are ordinary resolutions, which require the affirmative vote of a majority of the Ordinary Shares of the Company voted in person or by proxy at the Meeting on the matter presented for passage. The votes of all shareholders voting on the matter will be counted. Proposals 2 and 3 are special resolutions which requirethe affirmative vote of a majority of the shares present, in person or by proxy, and voting on the matter, provided that either (i) at least a majority of the voted shares of shareholders who are not Controlling shareholders and who do not have a personal interest in the resolution are voted in favor of the resolution; or (ii) the total number of shares of shareholders, who are not Controlling shareholders and who do not have a personal interest in the resolution, voted against the resolution does not exceed two percent (2%) of the outstanding voting power in the Company. “Controlling” for the purpose of the preceding paragraph means the ability to direct the acts of the Company.Any person holding twenty five percent (25%) or more of the voting power of the Company or the right to appoint directors or the Chief Executive Officer is presumed to have control of the Company. A “personal interest” is defined as: a shareholder’s personal interest in the approval of an act or a transaction of the Company, including (i) the personal interest of his or her relative (which includes any members of his/her (or his/her spouse's) immediate family or the spouses of any such members of his or her (or his/her spouse's) immediate family); and (ii) a personal interest of a body corporate in which a shareholder or any of his/her aforementioned relatives serves as a director or the chief executive officer, owns at least 5% of its issued share capital or its voting rights or has the right to appoint a director or chief executive officer, but excluding a personal interest arising solely from holding of shares in the Company or in a body corporate. Since it is highly unlikely that any of our public shareholders has a personal interest on these matters and to avoid confusion in the voting and tabulation processes, the enclosed form of proxy includes a certification that you do not have a personal interest in any proposal. If you have a personal interest, please contact Mr. Eyal Cohen, CFO, +972-542525925, for instructions on how to vote your shares and indicate that you have a personal interest or, if you hold your shares in “street name,” you may contact the representative managing your account, who can then contact us on your behalf. The review of our audited Consolidated Financial Statements for the fiscal year ended December 31, 2012 described in Proposal 6 does not involve a vote of our shareholders. Further details of these matters to be considered at the Annual and Special General Meeting are contained in the attached Proxy Statement. Copies of the resolutions to be adopted at the Annual Meeting will be available to any shareholder entitled to vote at the meeting for review at the Company’s offices during regular business hours. The Company’s Financial Statements for the year ended December 31, 2012 were included in the Company's Annual Report on Form 20-F, filed with the US Securities and Exchange Commission (the “SEC”) on April 30, 2013 and appear on the SEC's website at www.sec.gov. ii The Board of Directors believes that the shareholders of the Company should be represented as fully as possible at the Meeting and encourages your attendance. Whether or not you plan to be present kindly complete, date and sign the enclosed proxy card exactly as your name appears on the envelope containing this Notice of Annual and Special General Meetingand mail it promptly so that your votes can be recorded. No postage is required if mailed in the United States. Return of your proxy does not deprive you of your right to attend the Meeting, to revoke the proxy or to vote your shares in person. All proxy instruments and powers of attorney must be delivered to the Company no later than 48 hours prior to the Meeting. The Company’s Proxy Statement is furnished herewith. Joint holders of Ordinary Shares should take note that, pursuant to Article 14.13 of the Articles of Association of the Company, the vote of the senior of joint holders of any share who tenders a vote, whether in person or by proxy, will be accepted to the exclusion of the vote(s) of the other joint holder(s) of the share, and for this purpose seniority will be determined by the order in which the names stand in the shareholders’ register. By Order of the Board of Directors, Edouard Cukierman Chairman of the Board of Directors YOUR VOTE IS IMPORTANT. WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, PLEASE DATE AND SIGN THE PROXY CARD AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE FOR WHICH NO POSTAGE IS REQUIRED IF MAILED IN THE UNITED STATES. YOU CAN LATER REVOKE YOUR PROXY, ATTEND THE MEETING AND VOTE YOUR SHARES IN PERSON. ALL PROXY INSTRUMENTS AND POWERS OF ATTORNEY MUST BE DELIVERED TO THE COMPANY NO LATER THAN 48 HOURS PRIOR TO THE MEETING. iii B.O.S. Better Online Solutions Ltd. 20 Freiman Street Rishon Le Zion 75101 Israel ANNUAL AND SPECIAL GENERAL MEETING OF SHAREHOLDERS To be held on November 7, 2013 PROXY STATEMENT This Proxy Statement is furnished to the holders of Ordinary Shares, NIS 80.00 nominal value (the “Ordinary Shares”), of B.O.S. Better Online Solutions Ltd. (“BOS” or the “Company”) in connection with the solicitation of proxies to be voted at the Annual and Special General Meeting of Shareholders of the Company (the “Meeting”) to be held in Israel at the Company’s offices at 20 FreimanStreet,Rishon LeZion, Israelon November 7, 2013 at 16:00 P.M. local time, and thereafter as it may be adjourned from time to time. At the Meeting, shareholders of the Company will be asked to vote upon the following matters: 1. To re-elect three directors: Messrs. Edouard Cukierman, Luis Gutierrez Roy and Ronen Zavlik to the Company’s Board of Directors (the “Board of Directors”), until the next annual general meeting of shareholders and until their successors have been duly elected and qualified. 2. To approve a compensation policy for the Company's office holders, in accordance with the requirements of the Israeli Companies Law 3. To approve for the Company’s Chief Executive Officer: (a) the 2013 bonus plan, in accordance with the compensation policy; and (b) the grant of options to purchase 35,000 of the Company’s Ordinary Shares. 4. To approve a change in the timing of the payment to THCap for business development services, as described in the Proxy Statement. Mr. Gutierrez Roy, who is a director of the Company, may be deemed to have shared voting and dispositive power with respect to Ordinary Shares held by THCap. 5. To reappoint Kost, Forer, Gabbay, and Kasierer, a member of Ernst & Young International Ltd., as the Company's Independent Auditors for the year ending December 31, 2013 and for such additional period until the next annual general meeting of shareholders. 6. To review the Auditor's Report and the Company's Consolidated Financial Statements for the fiscal year ended December 31, 2012. 7. To transact such other business as may properly come before the Meeting or any adjournments thereof. A proxy card for use at the Meeting and a return envelope for the proxy card are enclosed. By signing the proxy card, shareholders may vote their shares at the Meeting whether or not they attend. Upon the receipt of a properly signed and dated proxy card in the form enclosed, the shares represented thereby shall be voted in accordance with the instructions of the shareholder indicated thereon, or, if no direction is indicated, then in accordance with the recommendations of the Board of Directors. The Company knows of no other matters to be submitted at the Meeting other than as specified in the Notice of Annual and Special General Meeting of Shareholders enclosed with this Proxy Statement. Shares represented by executed and unrevoked proxies will be voted. On all matters considered at the Meeting, abstentions and broker non-votes will not be treated as either a vote “for” or “against” the matter, although they will be counted to determine if a quorum is present. The proxy solicited hereby may be revoked at any time prior to its exercise, by the substitution with a new proxy bearing a later date or by a request for the return of the proxy at the Meeting. All proxy instruments and powers of attorney must be delivered to the Company no later than 48 hours prior to the Meeting. The Company expects to mail this Proxy Statement and the enclosed form of proxy card to shareholders on or about October 2, 2013. All expenses of this solicitation will be borne by the Company. In addition to the solicitation of proxies by mail, directors, officers and employees of the Company, without receiving additional compensation therefore, may solicit proxies by telephone, facsimile, in person or by other means. Brokerage firms, nominees, fiduciaries and other custodians have been requested to forward proxy solicitation materials to the beneficial owners of shares of the Company held of record by such persons, and the Company will reimburse such brokerage firms, nominees, fiduciaries and other custodians for reasonable out-of-pocket expenses incurred by them in connection therewith. Shareholders Entitled to Vote. Only holders of record of Ordinary Shares at the close of business on October 1, 2013 are entitled to notice of and to vote at the Meeting. The Company had 1,175,694 Ordinary Shares issued and outstanding on September 12, 2013, each of which is entitled to one vote on each matter to be voted on at the Meeting. The Articles of Association of the Company do not provide for cumulative voting for the election of the directors or for any other purpose. The presence, in person or by proxy, of at least two shareholders holding at least 33⅓%of the voting rights, will constitute a quorum at the Meeting. Votes Required. Proposals 1, 4 and 5 are ordinary resolutions, which require the affirmative vote of a majority of the Ordinary Shares of the Company voted in person or by proxy at the Meeting on the matter presented for passage. The votes of all shareholders voting on the matter will be counted. Proposals 2 and 3 are special resolutions which requirethe affirmative vote of a majority of the shares present, in person or by proxy, and voting on the matter, provided that either (i) at least a majority of the voted shares of shareholders who are not Controlling shareholders and who do not have a personal interest in the resolution are voted in favor of the resolution; or (ii) the total number of shares of shareholders, who are not Controlling shareholders and who do not have a personal interest in the resolution, voted against the resolution does not exceed two percent (2%) of the outstanding voting power in the Company. 2 “Controlling” for the purpose of the preceding paragraph means the ability to direct the acts of the Company.Any person holding twenty five percent (25%) or more of the voting power of the Company or the right to appoint directors or the Chief Executive Officer is presumed to have control of the Company. A “personal interest” is defined as: a shareholder’s personal interest in the approval of an act or a transaction of the Company, including (i) the personal interest of his or her relative (which includes any members of his/her (or his/her spouse's) immediate family or the spouses of any such members of his or her (or his/her spouse's) immediate family); and (ii) a personal interest of a body corporate in which a shareholder or any of his/her aforementioned relatives serves as a director or the chief executive officer, owns at least 5% of its issued share capital or its voting rights or has the right to appoint a director or chief executive officer, but excluding a personal interest arising solely from holding of shares in the Company or in a body corporate. Since it is highly unlikely that any of our public shareholders has a personal interest on these matters and to avoid confusion in the voting and tabulation processes, the enclosed form of proxy includes a certification that you do not have a personal interest in any proposal. If you have a personal interest, please contact Mr. Eyal Cohen, CFO, +972-542525925, for instructions on how to vote your shares and indicate that you have a personal interest or, if you hold your shares in “street name,” you may contact the representative managing your account, who can then contact us on your behalf. The review of our audited Consolidated Financial Statements for the fiscal year ended December 31, 2012 described in Proposal 6 does not involve a vote of our shareholders. I. PRINCIPAL SHAREHOLDERS The following table sets forth, as of September 12, 2013, to the best of the Company’s knowledge, information as to each person known to the Company to be the beneficial owner of more than five percent (5%) of the Company’s outstanding Ordinary Shares. Except where indicated, to the best of the Company’s knowledge based on information provided by the owners, the beneficial owners of the shares listed below have sole investment and voting power with respect to those shares. Applicable percentage ownership in the following table is based on 1,175,694 shares outstanding as of September 12, 2013. The shareholders’ holdings reflect their voting rights. The Company’s major shareholders do not have different voting rights than other shareholders, with respect to their shares. 3 Shares Beneficially Owned Name and Address Outstanding Shares Warrant Shares(2) Total Shares Percent Catalyst (1) 3 Daniel Frisch Street, Tel-Aviv 64731, Israel % Bellite Pty Limited (3) 7 Beresford Road, Rose Bay 2029, NSW, Australia % Telegraph Hill Capital Fund I, LLC (4) % Represents shares held by Catalyst Investments L.P. and by Catalyst Private Equity Partners (Israel) II L.P. Catalyst Investments II, L.P. is the general partner of Catalyst Private Equity Partners (Israel) II L.P. Mr. Edouard Cukierman may be deemed to have sole voting and dispositive power with respect to shares held by Catalyst Investments L.P. and Catalyst Private Equity Partners (Israel) II L.P. Mr. Cukierman disclaims beneficial ownership in such shares, except to the extent of his proportionate interest in them as an indirect shareholder in Catalyst Investments L.P. and in Catalyst Investments II, L.P. Represents shares issuable upon exercise of warrants that may be exercised within 60 days following the date of this Proxy Statement. Mr. Les Szekely may be deemed to have sole voting and dispositive power with respect to the shares held by Bellite Pty Limited. Messrs. Luis Gutierrez Roy may be deemed to have sole voting and dispositive power with respect to the shares held by Telegraph Hill Capital Fund I, LLC. II. RESOLUTIONS 1. ELECTION OF DIRECTORS At the Meeting, the shareholders are requested to re-elect a slate of three directors to serve on the Board of Directors. Messrs. Edouard Cukierman, Luis Gutierrez Roy and Ronen Zavlikwill be nominated for reelection. These directors, who are not external directors, are elected at the annual general meeting of shareholders to serve until the next annual general meeting of shareholders and until their respective successors are duly elected and qualified. Ronen Zavlik is an independent director in accordance with NASDAQ Listing Rules. Pursuant to the Company’s Articles of Association, the number of directors in the Company (including the two external directors) shall be determined from time to time by the annual general meeting, provided that it shall neither be less than four nor more than eleven. The Companies Law provides that a nominee for a position of a director shall have declared to the Company that he or she complies with the qualifications prescribed by the Companies Law for appointment as a director. All of the proposed nominees have declared to the Company that they comply with such qualifications. 4 On August 28, 2013, the Board of Directors recommended the re-election of the proposed nominees. The three nominees named in this Proposal 1, if elected, shall each hold office until the next annual general meeting of shareholders and until their respective successors are duly elected and qualified, unless any office is vacated earlier. The Company is unaware of any reason why any nominee, if elected, should be unable to serve as a director. All nominees listed below have advised the Board of Directors that they intend to serve as directors if elected. Nominees for the Board of Directors Certain information concerning the nominees: Name Age Position Mr. Edouard Cukierman (1) 48 Chairman of the Board of Directors Mr. Ronen Zavlik(2) 52 Director Mr. Luis Gutierrez Roy (3) 43 Director (1) Mr. Edouard Cukierman holds 6,203 ordinary shares directly, 13,804 ordinary shares through a wholly owned company, E.D.IEuropean Development and Investments Ltd. and an additional 38,539 ordinary shares through Cukierman & Co. Investment House that is indirectly controlled by Mr. Cukierman.Does not include shares as to which Mr. Cukierman may be deemed to share beneficial ownership (see "Principal Shareholders" above.) (2) Mr. Zavlik holds 700 options to purchase the Company’s Ordinary Shares, which he received as a director. (3) Securities are held by Telegraph Hill Capital Fund I, LLC. Mr. Gutierrez Roy may be deemed to have shared voting and dispositive power with respect to the holdings by Telegraph Hill Capital Fund I, LLC. Includes 3,600 warrants held by Telegraph Hill Capital Fund pursuant to an advisory agreement. Mr. Edouard Cukiermanhas been a director of BOS since May 2003 and Chairman of the Company since June 2003. He is the Founder and Managing Partner of Catalyst Funds and serves as Chairman of Cukierman & Co. Investment House. Since its establishment in 1993, Cukierman & Co. Investment House has advised in more than € 4 billion worth of corporate finance transactions. Prior to managing Catalyst Fund in 2000, he was the President and CEO of Astra Technological Investments, a Venture Capital Fund established in 1993, which was the first Israeli company to go public in Continental Europe. He is also the Founder of the Go4Europe annual conference. He is a board member of Lamina Technologies which is based in Switzerland, Dorimedia Group as well as Harmon.ie in Israel. Edouard Cukierman is the Chairman of the European Committee of the "High-Tech Industry Association" in Israel since May 2011. He serves as the Vice President of the Fondation France Israël. Mr. Cukierman is a board member of "Alliance Israelite Universelle en Israel" and a board member of Sar-El (Association that brings volunteers from across the world to the IDF in Israel). In the past, he was also the President of the Supervisory Board of Citec Environment SA in Paris. He was a Board member of Orex, MTI Wireless and other portfolio companies of Catalyst and served as a Board member of Otto Capital, a Singapore based VC fund. He now serves as a Reserve officer in the Crisis & Hostage Negotiation Team and in the Spokesman Unit of the IDF. Mr. Cukierman holds an MBA from INSEAD, France and a B.Sc. from the Technion - Israel Institute of Technology. 5 Mr. Ronen Zavlikhas been a director of the Company since May 2003. He is a partner in the CPA firm of Grinberg-Zavlik, which he founded in 1987. His firm provides a wide range of audit, tax consultancy and CFO services to a wide variety of companies. Mr. Zavlik provides internal auditing services to a number of large companies whose shares are traded on the Tel-Aviv Stock Exchange, Mr.Zavlik holds a B.A. in Accountancy and Business Management from the College of Management in Tel-Aviv. Mr. Zavlik holds an accounting license in Israel, is a certified internal auditor in the United States and a member of the Institute of Certified Public Accountants in Israel. Mr. Luis Gutierrez Royhas been a director of the Company since October 2010. Mr. Gutierrez Roy co-founded and has been a managing partner at Telegraph Hill Capital Fund I, LLC (THCapital) since 2008. He was a managing director of Corporate Finance and co-head of the Technology, Media and Telecom Group at Ernst & Young (E&Y) in Spain from 2001 to 2008. Prior to E&Y, he led the Corporate Value Consulting practice at PricewaterhouseCoopers (PwC) in its Barcelona office from 1999 to 2001. Prior to joining PwC Spain, he worked for PwC and Houlihan Valuation Advisors in San Francisco from 1996 to 1999, and at the Barcelona Stock Exchange, where he started his professional career as a research and equities analyst in 1992. Mr. Gutierrez Roy is a Board or Advisory Board member of several portfolio companies of THCapital. He has also advised companies in cross-border transactions in Europe, the United States, Asia and Latin America. Mr. Gutierrez Roy holds a B.Sc. in Business Administration from the University of Barcelona, and an MBA from the University of San Francisco. Compensation of Directors and Officers The following table presents the total compensation paid to or accrued on behalf of all of our directors and officers as a group for the year ended December 31, 2012: Salaries, Directors' fees, Service fees, Commissions and Bonus (1) Pension, Retirement and Similar benefits All directors and officers as a group (then 12 persons) $ $ (1)Includes consulting and other fees paid to Cukierman & Co., of which Mr. Edouard Cukierman, the Company’s Chairman, is (indirectly) a controlling shareholder. Also includes consulting and other fees paid to Telegraph Hill Capital Fund I, LLC, of which Mr. Gutierrez Roy, a Company’s director, may be deemed to have shared voting and dispositive power. Such remuneration includes stock based compensation in the amount of $98,000. Such remuneration does not include amounts expended by the Company for expenses, including business association dues and expenses reimbursed to said officers, and other fringe benefits commonly reimbursed or paid by companies in the location in which the particular executive officer of the Company is located, as the case may be. At the Meeting, the Board of Directors proposes that the following resolution be adopted: “RESOLVED, to re-elect the following three persons to serve as members of the Board of Directors of the Company, until the next Annual General Meeting of Shareholders and until their successors have been duly elected and qualified: Edouard Cukierman,Luis Gutierrez Roy, and Ronen Zavlik.” 6 Upon the receipt of a properly signed and dated proxy card and unless otherwise instructed in the proxy card, the persons named in the enclosed proxy will vote the shares represented thereby FOR the above-mentioned proposal. Vote Required The affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy is necessary for the approval of the foregoing resolution. 2.APPROVAL OF A COMPENSATION POLICY Under Amendment No. 20 to the Israeli Companies Law which came into effect in December 2012, referred to herein as Amendment No. 20, the employment terms of officers and directors of public companies, like the Company, should be determined in accordance with a directors and officers compensation policy, referred to herein as the “Compensation Policy”. The Compensation Policy is required to be approved by (i) the Board of Directors upon the recommendation of the Compensation Committee; and (ii) the shareholders of the Company. All companies subject to Amendment No. 20 are required to adopt a Compensation Policy no later than January 12, 2014, to be based on the guidelines specified in the amendment. In accordance with Amendment No. 20, the Compensation Policy should be reviewed and re-approved every three years. Amendment No. 20 provides that the Compensation Policy shall be based, among other objectives, on promoting the company’s goals, its business plan and long term policy and creating appropriate incentives for the company’s officers, considering the company's size, scope of operations and risk management policy. On July 15, 2013, the Company's Board of Directors approved, following the recommendation of the Compensation Committee, a Compensation Policy in compliance with the provisions of Amendment No. 20. The Compensation Policy for a three-year term, in the form attached asExhibit Ato this proxy Statement. The Compensation Policy is subject to shareholder approval. The Compensation Policy shall be reviewed from time to time by the Company’s Compensation Committee and Board of Directors in order to ensure its adequacy and its applicability to the Company's financial position and results of operation. Pursuant to Amendment No. 20, approval of the Compensation Policy by the shareholders requires a special majority described below. It is proposed that the following resolution be adopted at the Meeting: “RESOLVEDthat, in compliance with the requirements of the Israeli Companies Law, 5759 – 1999, the Compensation Policy for the Company's directors and officers, in the form attached hereto asExhibit A, and as previously approved by the Board of Directors at the recommendation of the Compensation Committee, be approved.” 7 Vote Required Under the Israeli Companies Law, the approval of this resolution requires the affirmative vote of a majority of the shares present, in person or by proxy, and voting on the matter, provided that either (i) at least a majority of the voted shares of shareholders who are not Controlling shareholders and who do not have a personal interest in the resolution are voted in favor of the resolution; or (ii) the total number of shares of shareholders, who are not Controlling shareholders and who do not have a personal interest in the resolution, voted against the resolution does not exceed two percent (2%) of the outstanding voting power in the Company. 3. 2 Shareholders are being asked to approve a bonus plan for the Company’s Chief Executive Officer for fiscal year 2013. In July 2013, the Company’s Compensation Committee and the Board of Directors approved a bonus plan for fiscal year 2013 for the Company’s executive officers, including the Chief Executive Officer. The Board believes that structuring the bonus plan based on a combination of the following objectives is the most appropriate for the Company for the foreseeable future, as the Company seeks to grow both its revenues and profitability. The following table shows the proposed compensation per objective, for the Chief Executive Officer, currently Mr. Yuval Viner. The bonus plans for the other executive officers of the Company are not subject to approval by the Company’s shareholders, in accordance with Amendment No. 20. The proposed bonus plan for the Chief Executive Officer described below is consistent with the requirements of Amendment 20 and complies with the Company’s compensation policy that is proposed to be adopted under Proposal 2 in this proxy statement: · The CEO will be granted a bonus of one monthly salary if the RFID & Mobile divisions revenues exceed the budget target by 10% or more. · The CEO will be granted a bonus of 2% from the net profit of RFID & Mobile divisions (from net profits of up to 5%) and a 4% bonus out of the net profit of RFID & Mobile divisions exceeding 5% net profit. · The CEO will be granted a bonus of one monthly salary if the Company adopts new technologies and/or there is a completion of financing by strategic investors. The total annual bonus for the Chief Executive Officer is capped at five (5) monthly salaries. Under his existing employment agreement, Mr. Viner is entitled to a gross monthly base salary of NIS 39,780 (approximately $11,000) linked to CPI commencing January 1 2011, plus customary benefits which include, among others, managers' insurance, education fund, car expenses which tax paid by the Company and long-term disability and insurance. The bonus is payable only if the annual audited consolidated financial statements of the Company reflect net profit on a U.S GAAP basis (after taking into account all of the executive officers' bonuses), except that in special circumstances the Board may grant a bonus even if there was no net profit, provided such bonus is capped at one monthly salary. 8 The Board of Directors may reduce any bonus payable to the Chief Executive Officer by up to 20%, at the Board’s discretion. It is the policy of the Company that a portion of the compensation of its Chief Executive Officer will be based on variable compensation that is dependent on business performance. Consequently, in addition to the bonus plan, the Shareholders are being asked to approve a grant of options to the Chief Executive Officer. Mr. Yuval Viner currently holds 8,850 options to purchase the Company’s Ordinary Shares at an exercise price of $21.1 per share. The Compensation Committee and the Board of Directors approved a new grant of options to the Chief Executive Officer, as part of the Company’s annual compensation plan, as follows: Mr. Yuval Viner shall be granted options to purchase 35,000 of the Company’s Ordinary Shares.The terms of the options are: ● Exercise Price – equal to the weighted average closing price of the shares on the Nasdaq Global Market on the 20 trading days preceding the grant. ● Option Terms – The Options will vest and become exercisable over a period of three years, in three equal parts as follows: 33.33% after one year from the date of grant, with an additional 33.33% becoming exercisable upon the expiration of each of the two years thereafter. ● Maximum Option Term – Five years from grant. At the Meeting, the Board of Directors will propose that the following resolutions be adopted: “RESOLVED, that the bonus plan to the Chief Executive Officer for fiscal year 2013, as described in this Proxy Statement, be approved in all respects”; and further “RESOLVED, to approve the grant to the Company’s Chief Executive Officer of options to purchase 35,000 Ordinary Shares of the Company, on the terms described in the Proxy Statement”. Vote Required Under the Israeli Companies Law, the approval of this resolution requires the affirmative vote of a majority of the shares present, in person or by proxy, and voting on the matter, provided that either (i) at least a majority of the voted shares of shareholders who are not Controlling shareholders and who do not have a personal interest in the resolution are voted in favor of the resolution; or (ii) the total number of shares of shareholders, who are not Controlling shareholders and who do not have a personal interest in the resolution, voted against the resolution does not exceed two percent (2%) of the outstanding voting power in the Company. 9 4. CHANGE IN THE TIMING OF THE PAYMENT TO TELEGRAPH HILL CAPITAL FOR BUSINESS DEVELOPMENT SERVICES Mr. Luis Gutierrez Roy, a director of the Company since October 2010, is the managing partner of Telegraph Hill Capital and may be deemed to have shared voting and dispositive power with respect to company shares held by Telegraph Hill Capital. In September 2009, the Company entered into an advisory agreement with Telegraph Hill Capital, pursuant to which Telegraph Hill Capital was to provide the Company with non-exclusive private financing and business consulting services (the “Advisory Agreement”). In consideration, the Company issued to Telegraph Hill Capital warrants to purchase 3,600 Ordinary Shares at an exercise price of $11 per share. The warrants were exercisable as of February 28, 2011, and could be exercised until August 31, 2012. In November 2009, the Company entered into an amendment to the Advisory Agreement with THGroup LLC (management company of Telegraph Hill Capital), pursuant to which THGroup LLC shall be paid a success fee of 5% of the revenues generated to the Company from the sale of the Company products to business partners introduced by THGroup LLC. On October 5, 2010, the Company entered into a share purchase agreement with Telegraph Hill Capital for the issuance of an aggregate of 24,091 Ordinary Shares at a price per share of $12.44, or approximately $300,000 in total.Pursuant to this agreement, Mr. Luis Gutierrez Roy was appointed to the Board of Directors. In December 2012, the Company’s shareholders approved an additional grant to Telegraph Hill Capital of warrants to purchase 3,600 Ordinary Shares. The warrants' exercise price is equal to the weighted average of the closing prices of the Company’s Ordinary Shares on the Nasdaq Capital Market, during the twenty-day period preceding the date of the shareholders' meeting held in December 2012 (i.e., $2.39). The warrants are exercisable for 3 years from their issuance date. In addition, the shareholders approved an additional amendment to the Advisory Agreement with Telegraph Hill Capital, pursuant to which Telegraph Hill Capital will be paid a retainer for business development services that it provides to the Company. The retainer is in an amount of $3,650 per month, and ispaid in the Company’s Ordinary Shares once a year, at the end of each calendar year. The price per share used for the share consideration calculation is equal to the weighted average closing price of the Ordinary Shares on the applicable stock market on the 20 trading days ending on December 31stof the applicable year. On July 15, 2013, following a request by Telegraph Hill Capital, and pursuant to a recommendation of the Audit Committee, the Board of Directors approved, subject to shareholder approval, a change in the timing of the payment to Telegraph Hill Capital, so that payment will be made once a quarter at the end of each quarter, instead of each calendar year. There is no change to the amount of the retainer. 10 The price per share used for the share consideration calculation will be equal to the weighted average closing price of the Ordinary Shares on the applicable stock market on the 20 trading days ending on the last day of the applicable quarter. At the Meeting, the Board of Directors will propose that the following resolution be adopted: “RESOLVED,to approve an amendment to Telegraph Hill Capital’s Advisory Agreement with the Company, providing payment in Ordinary Shares for business development services once every quarter instead of once a year, as described in the Proxy Statement.” Vote Required The affirmative vote of the holders of a majority of the voting power represented at the Meeting in person or by proxy is necessary for the approval of the foregoing resolution. 5. REAPPOINTMENT OF INDEPENDENT AUDITORS The Board of Directors recommends that the shareholders reappoint Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young International Ltd., as the independent auditors of the Company for the year ending December 31, 2013, and for such additional period, until the next annual general meeting of shareholders. Kost, Forer, Gabbay & Kasierer have served as the Company’s independent auditors since the first quarter of 2002. The table below summarizes the audit and other fees paid and accrued by the Company and its consolidated subsidiaries to Kost Forer Gabbay & Kasierer during each of 2011 and 2012: Year Ended December 31, 2012 Year Ended December 31, 2011 Amount Percentage Amount Percentage Audit Fees $ 85
